DETAILED ACTION
This office action is in response to request for continued examination of application 15/588,532, filed on 02/11/2021.
Claims 1-20 are currently pending; claims 1-11 have been examined and claims 12-20 have been withdrawn based on the restriction of 08/05/2019.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2019.

Response to Amendment
Applicant’s amendments, filed 02/11/2021, have been entered.
Regarding objections to claims 1 and 5, the objections are withdrawn due to amendment. However, Applicant’s amendments have introduced new objections.
Regarding rejections of claims 1-11 under 35 U.S.C. 112(b), the rejections outlined in the Office Action of 11/12/2020 have been withdrawn; however, Applicant’s amendments have introduced new rejections under 35 U.S.C. 112(b) as outlined below.
Regarding rejections of claims 1-11 under 35 U.S.C. 103, Applicant’s amendments have required the new combination of references cited herein.
Response to Arguments
	Applicant’s arguments, filed 02/11/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Augmented supply of transmission fluid is not shown, described, or suggested in Dalum in view of Pursifull, and Mayer. Dalum and Mayer is not cited for augmented transmission fluid flow. Mayer only discusses one fluid pumping piston.	Applicant’s arguments have been fully considered, but do not apply to the combination of references cited herein to teach the above claim limitation.

In fact, Pursifull clearly teaches away from the present invention because it teaches that the auxiliary pump is used when the engine is not running. In contrast, the language of claim 1 clearly uses the additional pump when the prime mover is being rotated via the electric motor and when the electric motor is on.
	Examiner respectfully disagrees and notes that the claim language does not recite that the engine “is not running”, rather the claim recites that the engine is not consuming fuel. Examiner further notes that the electric motor being “on” (which is not recited by the claims) and the engine not consuming fuel are two separate limitations, and one does not imply the other. Driving a prime mover via an electric motor when the prime mover is not consuming fuel is also exemplary of starter motors, which are common and well known in the vehicle arts.
	Examiner additionally notes that Dalum clearly teaches running a pump when the engine is not consuming fuel: P. [0093]: “Referring to FIG. 3, another exemplary operation of system 10 is shown. First rechargeable energy source 70 and/or APU 80 may provide power for system 10 when the vehicle is stationary and first prime mover 20 is turned off (e.g., in an idle reduction system).  For example, as shown in FIG. 3, energy source 70 may power accessory 60.”; P. [0085]: “Accordingly, system 10 uses an electric motor (e.g., prime mover 50) to power a hydraulic pump (e.g., accessory 60)”.
	Examiner additionally notes that it would be obvious to one of ordinary skill in the art that a secondary motor which rotates a prime mover would also rotate accessories that are mechanically coupled to the prime mover and nominally operated by the prime mover’s rotation. Therefore, it would be obvious that the electric motor which rotates a prime mover as taught by Dalum would also rotate the accessories mechanically operated by the rotation of the prime mover. Examiner therefore respectfully submits that Pursifull does not, in fact, teach away from the present invention.
Examiner further notes that Pursifull is not relied upon to teach augmented fluid flow.

	Clearly, Pursifull does not contemplate augmenting the flow of transmission fluid and teaches the opposite of running the transmission fluid pump using the prime mover when the vehicle is stopped. Further, Pursifull provides no teaching with respect to the flow of the transmission fluid to the PTO. Accordingly, withdrawal of the rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Dalum in view of Pursifull, and Mayer is respectfully requested.
	Examiner respectfully notes that Pursifull is not relied upon to teach augmenting the flow of transmission fluid or providing flow of the transmission fluid to the PTO. Examiner notes that claim 1 does not recite “running the transmission fluid pump using the prime mover when the vehicle is stopped”.

	Regarding claim 11, Ambrosio is no longer relied upon to teach the limitations of amended claim 11.

Summary: Claims 1-11 are rejected under 35 U.S.C. 103 based on the above responses to arguments and below rejections.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, the claim recites “power-take-off” in the third line from the bottom of the claim. This should simply read “power take off”.
Regarding claim 4
The claim recites “the transmission pump”. This should read “the transmission fluid
The claim recites “consumer the fuel”. This should read “consumes the fuel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the transmission fluid pump” after reciting “a transmission pump”. There is accordingly insufficient antecedent basis for “the transmission fluid pump” in the claims. Examiner notes this rejection can be obviated by amending the claim to recite “a transmission fluid pump”. 
Regarding claim 4, the claim recites “the transmission pump being driven by the electric motor continues to drive the first prime mover”. The claims do not recite that the transmission fluid pump drives the first prime mover, and it is therefore unclear how the transmission fluid pump “continues” to drive the first prime mover. It is further unclear what, specifically, the limitation is trying to claim. The limitation previously indicated that the transmission fluid pump was simply separate from a transmission pump driven; however, the claim now unclearly recites a link between the operation of the transmission fluid pump and the operation of the first prime mover. The claim is therefore unclear.
For the purposes of examination, Examiner interprets “the transmission pump being driven by the electric motor continues to drive the first prime mover when the first prime mover consumer the fuel” as “the transmission fluid pump being driven by the electric motor.”
Regarding claim 6, the claim has removed the claim number on which the claim is intended to depend. It is therefore not possible to determine antecedent basis for the limitations in the claim, or the overall scope of the claim. The claim is therefore unclear. For the purposes of examination, Examiner interprets the claim remains dependent upon claim 1.
Regarding claim 10, the claim recites “the additional transmission pump”. There is insufficient antecedent basis for this limitation in the claims.
For the purposes of examination, Examiner interprets the limitation as “the additional pump”. 
Regarding claims 3, 5, 7-9, and 11, the claims are rejected due to their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim has been amended such that it no longer recites which prior claim it depends on. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalum et al. (US 20100219007), hereinafter Dalum, in view of Pursifull (US 20100197441), hereinafter Pursifull, Mayer (US 20140102228), hereinafter Mayer, and Nefcy et al. (US 20150360675), hereinafter Nefcy.

	Regarding claim 1, Dalum teaches a vehicle drive system for a vehicle comprising a first prime mover, a power take off and a first prime mover driven transmission in mechanical communication with the power take off (see at least Dalum P. [0011]: “In another known hybrid vehicle drive system, a first prime mover (e.g., an internal combustion engine) drives a PTO through a transmission.”), the vehicle drive system comprising:
	a hydraulic pump and an additional pump (see at least Dalum P. [0062]: “System 10 includes a first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.), a first prime mover driven transmission 30, a component 40 (e.g., a power take-off (PTO), a transfer case, etc.), a second prime mover 50 (e.g. … a hydraulic pump with a thru-shaft, etc.), and an accessory 60 (e.g., a hydraulic pump, such as a variable volume displacement pump, etc.).”);
(see at least Dalum P. [0016]: “The hybrid vehicle drive system further includes a hydraulic motor in direct or indirect mechanical communication with the PTO and an electric motor in direct or indirect mechanical communication with the hydraulic motor.  The electric motor can provide power to the prime mover driven transmission and receive power from the prime mover driven transmission through the PTO.”), and
a control system configured to cause the electric motor to rotate the first prime mover via the power take off (see at least Dalum P. [0064]: “According to one embodiment, system 10 also includes … controllers for motors”; P. [0016]: “The electric motor can provide power to the prime mover driven transmission and receive power from the prime mover driven transmission through the PTO.”),
Dalum does not explicitly teach wherein the hydraulic pump is a transmission fluid pump and wherein a flow of transmission fluid is provided while the first prime mover is not consuming fuel and the vehicle is stationary due to rotation of the first prime mover by the electric motor when the control system causes the electric motor to rotate the first prime mover, wherein the flow of the transmission fluid is provided by the transmission fluid pump to the power-take-off during movement of the power take off and wherein the flow of the transmission fluid is increased by the additional pump when the electric motor rotates.
In the same field of endeavor, Pursifull teaches wherein the hydraulic pump is a transmission fluid pump and wherein a flow of transmission fluid is provided while the first prime mover is not consuming fuel and the vehicle is stationary (see at least Pursifull P. [0003]: “Specifically herein, hydraulic line pressure is maintained by the mechanical oil pump under engine running conditions and by the auxiliary electric oil pump when the engine is stopped.  That is, the electric pump is operated only under engine-off conditions to circulate transmission fluid through the transmission.”).
(Pursifull P. [0003]).
The combination of Dalum and Pursifull does not explicitly teach wherein the transmission fluid is provided to the power take off via operation of the power take off and wherein the flow of the transmission fluid is increased by the additional pump when the electric motor rotates.
In the same field of endeavor, Mayer teaches wherein the transmission fluid is provided to the power-take-off via operation of the power take off (see at least Mayer P. [0012]: “The PTO input shaft may drive a PTO wet clutch which when engaged drives a PTO output shaft, the driveline being characterised in that an eccentric formation on the input shaft oscillates a pumping piston when the input shaft rotates, the oscillating piston pumping cooling/lubricating fluid to the wet clutch.”; P. [0015]: “The piston may be connected with the eccentric formation by a ring which surrounds the eccentric formation and a hollow tube which is attached to the ring and which carries the piston at a lower end, the piston oscillating inside a chamber when the input shaft rotates, said chamber being connected with the fluid reservoir and the oscillating piston pumping the fluid along the hollow tube into the ring which then delivers the fluid into internal passages in the input shaft from where the fluid flows to the wet clutch.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using an eccentric formation on an input shaft of a power take off shaft in order to pump cooling and/or lubricating fluid along the PTO shaft as taught by Mayer in the PTO shaft of Dalum with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
wherein the flow of the transmission fluid is increased by the additional pump when the electric motor rotates.
In the same field of endeavor, Nefcy teaches wherein the flow of the transmission fluid is increased by the additional pump when the electric motor rotates (see at least Nefcy P. [0004]: “Specifically, an electric pump that supplies transmission clutches transmission fluid when a driveline is not being rotated by an engine or electric machine may also be operated when the electric machine is rotating to provide an increased flow rate of transmission fluid to increase electric machine cooling.  The electric pump may be operated at the same time as a mechanical pump so that both pumps provide transmission fluid to cool the electric machine during times of increased heat generation by the electric machine.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using an additional pump driven by an electric motor to increase fluid flow of transmission fluid as taught by Nefcy in the system with multiple pumps of Dalum in order to ensure a robust supply of transmission fluid with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Dalum teaches the system of claim 1.
	Dalum further teaches wherein the control system is also configured to cause the electric motor to rotate the first prime mover at a speed to operate an air conditioning system when the vehicle is stopped (see at least Dalum P. [0018]: “Another embodiment relates to a hybrid vehicle drive system for use with a first prime mover and a first transmission driven by the first prime mover.  The system includes a second prime mover coupled to a rechargeable energy source, a component, and an accessory configured to be coupled to the second prime mover.  The first prime mover is configured to provide power through the transmission and the component to operate the second prime mover, and the second prime mover is configured to provide power to the drive shaft through the component.  The accessory is configured to operate through the operation of the second prime mover.”; P. [0020]: “The second prime mover can effect the motion of a drive shaft alone or in combination with the first prime mover.  The first rechargeable energy source can power or be recharged by the second prime mover.  The component transfers energy between the transmission and the second prime mover in both directions.  Operation of the second prime mover powers the accessory, and the accessory can also operate to power the second prime mover.”; P. [0056]: “Yet another feature of one exemplary embodiment of the system is that the accessory (e.g., hydraulic pump, pneumatic pump, electric motor, etc.) can be powered singly or in any combination by the first prime mover, the second prime mover, energy from braking, or energy stored in a second rechargeable energy source (e.g., battery, ultra capacitor, hydraulic accumulator, etc.).”).
While Dalum does not explicitly disclose wherein the control system is configured to receive feedback from the air conditioning system and adjusts the speed according to the feedback, Examiner notes that Dalum teaches an embodiment where an exemplary truck containing the inventive system of Dalum includes an air conditioner (see at least Dalum P. [0061]: “According to an exemplary embodiment, the vehicle may further include … electric air conditioning with a capacity of 5,000 BTU.”) and wherein the second prime mover which can be an electric motor operates accessories of the system (see at least Dalum P. [0056]: “Yet another feature of one exemplary embodiment of the system is that the accessory (e.g., hydraulic pump, pneumatic pump, electric motor, etc.) can be powered singly or in any combination by the first prime mover, the second prime mover, energy from braking, or energy stored in a second rechargeable energy source (e.g., battery, ultra capacitor, hydraulic accumulator, etc.).”). Examiner notes that it would be common and well known to one of ordinary skill in the art prior to the effective filing date of the invention to receive feedback from an 

Regarding claim 3, Dalum teaches the system of claim 1.
Dalum further teaches  wherein an electric motor for the additional pump is independent of the electric motor in direct or indirect mechanical communication with the first prime mover (see at least Dalum Fig. 16, third and fourth prime movers #190 and #195 which are independent of second prime mover #50 *Examiner notes it would be obvious that a third or fourth prime mover would be independent from a second prime mover and to make the second, third, and fourth prime movers electric motors since doing so would require mere duplication of parts, and mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. , 193 USPQ 8.).

	Regarding claim 4, Dalum teaches the system of claim 1.
	Dalum does not explicitly teach wherein the transmission fluid pump for the transmission fluid configured to operate when the first prime mover does not provide power, the transmission fluid pump being driven by the electric motor.
	In the same field of endeavor, Pursifull further teaches wherein the transmission fluid pump for the transmission fluid configured to operate when the first prime mover does not provide power, the transmission fluid pump being driven by the electric motor (see at least Pursifull P. [0003]: “Specifically herein, hydraulic line pressure is maintained by the mechanical oil pump under engine running conditions and by the auxiliary electric oil pump when the engine is stopped.  That is, the electric pump is operated only under engine-off conditions to circulate transmission fluid through the transmission.”).
(Pursifull P. [0003]).

	Regarding claim 5, Dalum teaches the system of claim 1.
	Dalum further teaches wherein the power take off comprises a clutch coupled to a transmission (see at least Dalum P. [0066]: “In one preferred embodiment, component 40 is a PTO designed to engage or disengage while the transmission is moving via a clutch mechanism. The PTO can be a street side or curb side PTO.”).

	Regarding claim 6, Dalum teaches the system of claim 1.
	Dalum does not explicitly teach wherein the transmission fluid pump is an internal electric pump.
In the same field of endeavor, Pursifull teaches wherein the transmission fluid pump is an internal electric pump (see at least Pursifull P. [0003]: “Specifically herein, hydraulic line pressure is maintained by the mechanical oil pump under engine running conditions and by the auxiliary electric oil pump when the engine is stopped.  That is, the electric pump is operated only under engine-off conditions to circulate transmission fluid through the transmission.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle drive system of Dalum with the internal pump of Pursifull in order to circulate transmission fluid through a transmission despite non-operation of a prime mover (Pursifull P. [0003]).

Regarding claim 7, Dalum teaches the system of claim 1.
Dalum further teaches wherein the additional pump is an integrated pump for providing the flow of the transmission fluid (see at least Dalum Abstract: “One embodiment relates to a hybrid vehicle drive system for a vehicle including a first prime mover, a first prime mover driven transmission, a rechargeable power source, and a PTO.  The hybrid vehicle drive system further includes a hydraulic pump in direct or indirect mechanical communication with the PTO.  The hybrid vehicle drive system further includes an electric motor in direct or indirect mechanical communication with the hydraulic pump.  The electric motor can receive power from the prime mover driven transmission through the PTO.  The hydraulic pump can receive power from the electric motor when the electric motor rotates, the electric motor using power from the rechargeable energy source, or from the prime mover driven transmission through the PTO.” *Examiner interprets that any pump in a vehicle system is “integrated” into that system.).

Regarding claim 8, Dalum teaches the system of claim 1.
Dalum further teaches wherein the control system is configured to operate the electric motor in a low speed mode where the first prime mover does not consume fuel as the electric motor rotates the first prime mover (see at least Dalum P. [0096]: “However, in some scenarios, second prime mover 50 may provide power to accessory 60 and the speed of second prime mover 50 may be varied by a controller.  For example, the speed of second prime mover 50 may be varied to reduce the flow of fluid from accessory 60 (e.g., for two speed operation of an aerial device where lower hydraulic flow may be desirable for fine movement of the boom).”; P. [0110]: “Referring to FIG. 12, in an alternative embodiment of system 10, a second accessory 130 (e.g., a hydraulic pump, such as a variable volume displacement pump, etc.) and a high horsepower prime mover 140 (e.g., a motor such as a high power electric motor, etc.) are coupled to first prime mover 20 (e.g., to the crankshaft of an internal combustion engine, such as a diesel fueled engine, etc.).  Second accessory 130 and high horsepower prime mover 140 allow large amount of power to be transmitted to first prime mover 20.”; P. [0121]: “The all electric mode may also be possible in other system configurations (as shown in FIG. 6).  The all electric mode saves fuel by allowing first prime mover 20 to be off when not needed such as at low speeds or when the vehicle is stopped.”).

Regarding claim 9, Dalum teaches the system of claim 2.
Dalum further teaches wherein the control system is also configured to increase the speed of the first prime mover to a level above which fuel is provided to the first prime mover, wherein a vehicle electronic control module provides a signal during idle to provide fuel when the speed falls below the level (see at least Dalum P. [0069]: “If other ratios for component 40 are used, the RPM of first prime mover 20 or second prime mover 50 can be adjusted accordingly prior to engagement to insure that input and output speed match the ratio of the component to reduce wear on the clutch mechanism.” *Examiner notes that controlling a fuel flow to a vehicle engine or prime mover to keep it idling when the engine speed falls below a threshold is common and well known in the art.).

Regarding claim 10, Dalum teaches the system of claim 1.
Dalum further teaches wherein the power take off is configured to be in mechanical communication with the electric motor (see at least Dalum P. [0063]: “In another embodiment, electric motor includes the through shaft that is coupled to the PTO and the pump.”).
Dalum does not explicitly teach wherein the transmission fluid is provided via the second transmission pump through operation of the power take off.
(see at least Pursifull Fig. 1, aux pump #40 separate from engine driven pump #38).
While Pursifull does not explicitly disclose wherein the transmission fluid is provided via the second transmission pump through operation of the power take off, Examiner notes that power take offs are simply mechanical shafts and well known in the art, as Dalum clearly discloses. Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle drive system of Dalum with the transmission fluid flow provision of Pursifull in order to circulate transmission fluid through a transmission despite non-operation of a prime mover (Pursifull P. [0003]) and to use the well-known technique of transmitting fluid via operation of a power take off with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 11, Dalum teaches the system of claim 1.
Dalum further teaches wherein the control system is also configured to cause the electric motor to rotate an accessory, the accessory being one of a hydraulic pump, compressor, or another electric motor (see at least Dalum P. [0137]: “If rotation of mover 50 needs to vary due to changes in required hydraulic flow, a separate PTO can be engaged and used to recharge batteries while other electric motors can operate independently to provide power to the pump with varying rotation speed.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662